*278The opinion was delivered
Pee Cueiam.
Defendant failed to appear in response to the order to show cause we issued. We are informed that he delivered his certificate of licensure to a representative of the Ethics Committee with an oral expression of hope that he might one day he able to resume the practice of law.
Respondent failed to defend another charge presently before the Ethics Committee. The misconduct embraced in the matter before us warrants discipline but not disbarment, and the additional charge to which we have just referred would not alone or in conjunction with the present matter justify striking respondent’s name from the rolls.
An order will be entered suspending respondent from the practice of law without date, with leave to apply to terminate the suspension upon a full showing that he has regained capacity for responsible membership at the bar. In re West, 34 N. J. 61 (1961).
For suspension—Chief Justice Weinteaub, and Justices Jacobs, Peakcis, Hall, Schettino and Haeeman—6.
Opposed—None.